Per Curiam.
The appellant, convicted of receiving stolen goods, contends *609on appeal that the evidence was insufficient and that a statement implicating himself was improperly obtained because of an alleged promise to release his girl friend. Without reviewing the evidence we think it is only necessary to state that we find it sufficient. The trial court was fully justified in believing the police officers who denied making any promises, particularly when the appellant himself admitted that there was no bargain made.
Judgment affirmed.